IRVING R. KAUFMAN, District Judge.
By this motion, defendants seek an opportunity to inspect the transcript of an unsigned question and answer statement given by the defendant George Gogel to an agent of the Bureau of Internal Revenue. In an opinion filed earlier today, I denied a similar motion seeking examination of a defendant’s statements in a bribery case. United States v. Louie Gim Hall, D.C.S.D.N.Y.1956, 18 F.R.D. 384. I there held! that the limited discovery provisions of Rule 16 of the Federal Rules of Criminal Procedure, 18 U.S.C.A., do not extend to statements made by defendant to *108government agents, and that Rule 17(c) cannot be used as a device to circumvent this restriction. Pre-trial inspection under Rule 17(c) will only be granted pursuant to a subpoena duces tecum issued by defendant in a legitimate effort to obtain possible evidence where it appears that postponing production of the requested documents until trial time will tend unreasonably to delay the trial. As I stated in my earlier opinion, it is doubtful if defendant intends to use such a statement as evidence; further, should he so intend, the trial will not be unreasonably delayed in order to afford counsel the time necessary at the trial to inspect the 16 page document which is being withheld. Motion denied. So ordered.